   Case: 1:17-cv-00528 Document #: 271 Filed: 09/15/20 Page 1 of 4 PageID #:3274




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 GREG COLEMAN,                                     )
                                                   )
                                Plaintiff,         )      1:17-cv-00528
                                                   )
                          v.                       )
                                                   )      Judge Gary Feinerman
 RANDY PFISTER, sued in his individual             )
 capacity; GHALIAH OBAISI, Independent             )
 Executor and substituted as a party defendant for )
 Saleh Obaisi, M.D.; WEXFORD HEALTH                )
 SOURCES, INC.; JERMIAGH DALY, sued in )
 his individual capacity; NICHOLAS LAMB,           )
 sued in his individual capacity; KENNETH          )
 HARRIS, sued in his individual capacity;          )
 RICARDO TEJEDA, sued in his individual            )
 capacity; NOEL ACOSTA, sued in his                )
 individual capacity; and JOHN DOES, currently )
 unknown employees of the Illinois Department      )
 of Corrections or Wexford Health Sources, Inc., )
                                                   )
 Defendants.                                       )

           FOURTH JOINT STATUS REPORT REGARDING SETTLEMENT

       Pursuant to the Court’s August 6, 2020 Minute Entry (ECF No. 268), Plaintiff Greg

Coleman and Defendants Wexford Health Sources, Inc. (“Wexford”) and Ghaliah Obaisi

(collectively with Wexford, the “Wexford Defendants”) hereby submit this Fourth Joint Status

Report Regarding Settlement.

       Mr. Coleman has continued to work diligently to identify his Social Security number to

facilitate Wexford’s payment via cashier’s checks. On August 20, 2020, Counsel for Mr. Coleman

mailed an application and supporting materials for a new Social Security card to the Social Security

Administration. On August 25, 2020, the Social Security Administration received Mr. Coleman’s

application and supporting materials.
    Case: 1:17-cv-00528 Document #: 271 Filed: 09/15/20 Page 2 of 4 PageID #:3275




        On September 10, 2020, Counsel for Mr. Coleman called the Social Security

Administration Chicago Loop office to request an update on the status of Mr. Coleman’s

application. Counsel was told that the status of the application would be investigated and that the

Social Security officer would get back in touch by Tuesday, September 15, 2020. As of the time

of this filing, Counsel for Mr. Coleman has not heard back, but will continue to follow up and will

apprise the Court of any new information learned at the status conference set for September 22,

2020.

        Once Mr. Coleman obtains his Social Security number and provides it and a copy of the

executed Settlement Agreement to Wexford, Wexford will have 14 days to issue ten cashier’s

checks totaling $9,750 made payable to Mr. Coleman, less fees it actually incurs from issuing the

cashier’s checks, for a net total amount of $9,650. Those checks will be sent to Mr. Coleman’s

counsel. The parties will then submit a notice of dismissal to the Court.1




1
  Mr. Coleman and the IDOC defendants are in the process of finalizing their agreement as well. There are
still a few open issues that hopefully can be worked out.


                                                   2
   Case: 1:17-cv-00528 Document #: 271 Filed: 09/15/20 Page 3 of 4 PageID #:3276




Dated: September 15, 2020

Respectfully submitted,

 Counsel for Plaintiff Greg Coleman         Counsel for Wexford Defendants

 By: /s/ Debbie L. Berman                   By: /s/ Brett R. Furmanski

 Debbie L. Berman                           Matthew Weller
 Matthew T. Gordon                          Ronald E. Neroda
 Regina M. Wood                             Brett R. Furmanski
 Huiyi Chen                                 CASSIDAY SCHADE LLP
 Michael F. Linden                          222 West Adams Street, Suite 2900
 JENNER & BLOCK LLP                         Chicago, IL 60606
 353 N. Clark St.                           mweller@cassiday.com
 Chicago, Illinois 60654                    rneroda@cassiday.com
 Telephone: 312 923-2764                    bfurmanski@cassiday.com
 Facsimile: 312 527-0484
 dberman@jenner.com
 mgordon@jenner.com
 rwood@jenner.com
 hchen@jenner.com
 mlinden@jenner.com




                                        3
   Case: 1:17-cv-00528 Document #: 271 Filed: 09/15/20 Page 4 of 4 PageID #:3277




                               CERTIFICATE OF SERVICE

       I hereby certify that, on September 15, 2020, a true copy of the foregoing was served via

ECF on counsel for Ghaliah Obaisi, Wexford Health Sources, Inc., Randy Pfister, Jermiagh Daly,

Nicholas Lamb, Kenneth Harris, Ricardo Tejeda, and Noel Acosta:

       Matthew Weller, mweller@cassiday.com

       Ronald Neroda, rneroda@cassiday.com

       Brett Furmanski, bfurmanski@cassiday.com

       Andrew O’Donnell, AODonnell@atg.state.il.us



                                                   By:     /s/ Debbie L. Berman
                                                          Debbie L. Berman
                                                          JENNER & BLOCK LLP
                                                          353 N. Clark St.
                                                          Chicago, Illinois 60654
                                                          Telephone: 312 923-2764
                                                          Facsimile: 312 527-0484
                                                          dberman@jenner.com
